Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 1 of 6 PageID #: 1044




                               UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



  GOVERNOR KRISTINOEM,in her official                               3:2I-CV-03009-RAL
  capacity as the Governor of South Dakota; THE
  STATE OF SOUTH DAKOTA,

                         Plaintiffs,                       ORDER GRANTING MOTION TO
         vs.                                                  ENTER FINAL JUDGMENT


  DEB HAALAND, in her official capacity as
  United States Secretary of the Interior;
  SHANNON A. ESTENOZ, in her official
  capacity as Principal Deputy Assistant Secretary
  of Interior for Fish and Wildlife and Parks;
  SHAWN BENGE, in his official capacity as
  acting Director and Deputy Director of
  Operations of the National Park Service;
  HERBERT FROST, in his official capacity as
  National Park Service Director of the Midwest
  Region,

                         Defendants,
         and


  CHEYENNE RIVER SIOUX TRIBE and its
  Tribal Historic Preservation     officer STEVE
  VANCE,

                         Intervenor Defendants.




        Governor Kristi Noem, in her official capacity as Governor of the State of South Dakota,

 along with the State of South Dakota (collectively referred to as "the State")filed a lawsuit against

 numerous federal officials (collectively referred to as "the Federal Defendants") after the National

 Park Service(NPS)denied the State's request for a special use permit to conduct a fireworks event

 at Mount Rushmore on July 3, 2021. Doc. I. The State sought a preliminary injunction. Doc. 3,


                                                  1
Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 2 of 6 PageID #: 1045




  which this Court denied, Doc. 54. The State has now filed a motion requesting that this Court

  convert its order on the preliminary injunction into a finaljudgment so the State may appeal. Doc.

  55.


         Ordinarily, a court should not consolidate a hearing on a preliminary injunction with a trial

  on the merits under Fed. R. Civ. P. 65(a)(2) unless the court gives the parties clear notice of its

  intent to do so. Ecolab. Inc. v. Morisette. 879 F.2d 325, 327(8th Cir. 1989)(per curiam)(citing

  University of Tex, v. Camenisch. 451 U.S. 390, 395 (1981)). However, the Eighth Circuit has

  recognized that there are situations in which "a district court may properly reach the merits in [] a

  case without expressly ordering consolidation under Rule 65 and without giving the parties

  adequate notice." Campaign for Fam. Farms v. Glickman. 200 F.3d 1180, 1187 (8th Cir. 2000).

  For example, it may be appropriate to do so ifthe evidence presented at the hearing indicates that

 there is no conflict of material fact and the only remaining disputes are questions oflaw. Morisette.

 879 F.2d at 327; United States ex rel. Goldman v. Meredith. 596 F.2d 1353, 1358 (8th Cir. 1979).

 In Morisette. the district court dismissed the plaintiffs entire complaint in connection with its

  denial ofthe plaintiffs motion for preliminary injunction. 879 F.2d at 327. By doing so, the court

 had effectively consolidated a hearing on the preliminary injunction with a trial on the merits

 without giving either party notice of its intent to do so. Id. The Eighth Circuit found that it was

 proper for the district court to enter a finaljudgment on those claims based purely on questions of

 law. Id


         Here, the State asks this Court to dismiss its complaint as the court did in Morisette.

 Normally this Court would give proper notice to all parties that it intends to forgo a trial on the

 merits, either before or after beginning the hearing on a preliminary injunction. See Fed. R. Civ.

 P. 65(a)(2). However, the State argues that such notice is unnecessary here because this case
Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 3 of 6 PageID #: 1046




 involves no disputes of material fact and presents only questions oflaw. Doc.55 at T[ 4. The State

 represents that the Federal Defendants apparently waive the notice requirement in Rule 65(a)(2)

 and would not oppose this Court converting its denial ofthe preliminary injunction into a grant of

 summaryjudgment in favor ofthe Federal Defendants. Doe.55 at^6. The Intervenor Defendants,

  however, oppose the request. Doe. 55 at 17.

         This Court agrees with the State that this is the sort of situation in which the notice

 requirement ofRule 65 may be dispensed with. The State sought through this lawsuit to have this

 Court compel the Federal Defendants to approve the State's request for a permit to allow a

 fireworks display at Mount Rushmore National Monument for Independence Day weekend in

 2021. This Court on June 2, 2021, issued a lengthy Opinion and Order denying the requested

 preliminary injunction. Doc.54. The State did not file anything between June 2 and Independence

 Day weekend to seek a final judgment or to appeal, so it would seem that issues surrounding the

 denial of the permit for 2021 are moot. The State now acknowledges that its claims raise only

 questions of law which this Court has already decided adverse to the State. There appears to be

 nothing left for this Court to do in this case. If any party had a right to protest entry of final

 judgment at this stage, it would be the State. Although the issue of whether there was an arbitrary

 and capricious denial of a permit now appears to be moot, the State evidently expects to seek

 permits in future years. At any rate, there is at least one non-moot appealable issue regarding this

 Court's legal conclusion that the delegation of authority to NFS is constitutional.       For these

 reasons, this Court grants the State's motion to convert this Court's order on the preliminary

 injunction into an entry offinal judgment. See Morisette. 879 F.2d at 327.

        Therefore, it is hereby
Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 4 of 6 PageID #: 1047




            ORDERED that the State's Motion to Enter Final Judgment, Doc. 55, is granted. It is

  further


            ORDERED that the State's complaint will be dismissed by judgment entered separately.



            DATED this 13*** day of July, 2021.
                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE
Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 5 of 6 PageID #: 1048




                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       CENTRAL DIVISION



  GOVERNOR BCRISTINOEM,in her official                            3:2I-CV-03009-RAL
  capacity as the Governor of South Dakota; THE
  STATE Of south DAKOTA,

                         Plaintiffs,                   JUDGMENT FOR DEFENDANTS AND
         vs.                                                INTERVENOR DEFENDANTS
                                                                  DISMISSING CASE
  DEB HAALAND, in her official capacity as
  United States Secretary of the Interior;
  SHANNON A. ESTENOZ, in her official
  capacity as Principal Deputy Assistant Secretary
  of Interior for Fish and Wildlife and Parks;
  SHAWN BENGE, in his official capacity as
  acting Director and Deputy Director of
  Operations of the, National Park Service;
  HERBERT FROST, in his official capacity as
  National Park Service Director of the Midwest
  Region,

                         Defendants,
         and


  CHEYENNE RIVER SIOUX TRIBE and its
  Tribal Historic Preservation officer STEVE
  VANCE,

                        Intervenor Defendants.




        Based on the Order Granting Motion to Enter Final Judgment as well as the Opinion and
 Order Denying Preliminary Injunction Motion and under Fed. R. Civ. P. 58 and 65(a)(2), it is

        ORDERED,ADJUDGED,AND DECREED thatjudgment for Defendants and Intervenor

 Defendants and against Plaintiffs on all claims hereby enters.
Case 3:21-cv-03009-RAL Document 56 Filed 07/12/21 Page 6 of 6 PageID #: 1049




       DATED this     day of July, 2021.

                                      BY THE COURT:




                                      ROBERTO A. LANGE'
                                      CHIEF JUDGE
